

115 HRES 258 IH: Urging the Secretary of Veterans Affairs to prioritize the hiring of mental health professionals.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 258IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Crist submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONUrging the Secretary of Veterans Affairs to prioritize the hiring of mental health professionals.
	
 Whereas the VA Office of Inspector General identified mental health professionals among the highest vacancies (OIG Determination of VHA Occupational Staffing Shortages, September 28, 2016, Report No. 16–00351–453);
 Whereas 38 U.S.C. 7405 authorizes the Secretary to accelerate hiring of mental health professionals;
 Whereas the Veterans Crisis Line has answered almost two million calls since 2007, 250,000 chats since chat service was added in 2009, and 44,000 texts since text-messaging service was added in 2011;
 Whereas the stressors of military service can increase the incidence of post-traumatic stress disorder (PTSD), which can increase the risk of mental illness, substance abuse, and suicide;
 Whereas social isolation, measured by low levels of support in the first year after discharge from military service, can lead to homelessness,
 Whereas a study of servicemembers returning from deployment finds that mental health concerns are more likely to be reported after six months rather than immediately;
 Whereas between 2001 and 2011, the rate of mental health diagnoses among active duty servicemembers increased approximately 65 percent;
 Whereas a total of 936,283 servicemembers and veterans have been diagnosed with at least one mental disorder over this time period, with nearly 49 percent being diagnosed with more than one mental disorder; and
 Whereas studies from the National Center for PTSD show that between 10–18 percent of combat troops serving in Iraq and Afghanistan are likely to have PTSD after deployment: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the critical shortage of mental health professionals working for the Department of Veterans Affairs; and
 (2)calls on the Secretary of Veterans Affairs to exercise the authority under 38 U.S.C. 7405 to prioritize the hiring of mental health professionals.
			